Fourth Court of Appeals
                                San Antonio, Texas
                                        June 1, 2022

                                    No. 04-22-00215-CR

                                     Lee E. COLLINS,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-CR-6535
                         Honorable Velia J. Meza, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on June 1, 2022.


                                              _____________________________
                                              Lori I. Valenzuela, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2022.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court